DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Species I, claims 1-4, 8-16 and 18-20 in the reply filed on August 27, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 6218730 to Toy et al. (hereinafter “Toy”).
Regarding claim 1, Toy illustrates in at least figure 1 with associated text:
A package structure comprising:
a substrate 10;
a semiconductor package 14, 16, 21 over the substrate, wherein the semiconductor package has an uneven top surface;
a thermal conductive gel 17 covering the uneven top surface of the semiconductor package;
a thermal conductive film 20 over the uneven top surface of the semiconductor package and the thermal conductive gel, wherein a thermal conductivity of the thermal conductive film (col. 2, lines 1-2, lid 20 of aluminum.  Aluminum has a thermal conductivity of 237 W/(m-K) per Wikipedia on 9/7/2021.) is higher than a thermal conductivity of the thermal conductive gel (col. 5, lines 5-8, thermal paste 17 has thermal conductivity of 3 watts per meter-Kelvin (W/m-K), gel and paste are equivalent terms); and
a heat spreader 50 over the thermal conductive film.
Regarding claim 2, Toy illustrates in figure 1 the semiconductor package comprises an integrated circuit 16 and a plurality of components 21, wherein the integrated circuit is disposed between the substrate 10 and the plurality of components, wherein the thermal conductive gel 17 is disposed between the plurality of components over the integrated circuit.
Regarding claim 3, Toy illustrates in figure 1 a top surface of the thermal conductive gel 17 is substantially coplanar with top surfaces of the plurality of components 21.
Regarding claim 8, Toy illustrates in figure 1 the thermal conductive gel 17 is in contact with sidewalls of the plurality of components 21.
Regarding claim 9, Toy illustrates in figure 1 the thermal conductive film 17 is in contact with the uneven top surface of the semiconductor package 14, 16, 21.

Claims 12, 14-15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2007/0086168 to Khanna et al. (hereinafter “Khanna”).
Regarding claim 12, Khanna illustrates in at least figures 2-4 with associated text:
A manufacturing method of a package structure comprising:
providing a semiconductor package 215, wherein the semiconductor package comprises an integrated circuit 250 and a plurality of dies 254 (254a, 254n) on the integrated circuit, and a plurality of gaps 272 are formed between the dies;
bonding the semiconductor package onto a substrate 220;
filling the plurality of gaps with a thermal conductive gel 274 [0021];
forming a thermal conductive film 242 (base plate) to cover the plurality of dies and the thermal conductive gel; and
disposing a heat spreader 244 over the substrate to cover the semiconductor package, the thermal conductive gel and the thermal conductive film.
Regarding claim 14, Khanna discloses in figures 2-4 and paragraph [0024] a method of forming a thermal conductive film comprises:
		placing the thermal conductive film 242 over the plurality of dies and the thermal conductive gel 274; and
		pressing (using frame loading mechanism 240) the thermal conductive film onto the plurality of dies and the thermal conductive gel.
Regarding claim 15, Khanna discloses in figures 2-4 and paragraph [0024] heating (block 460) the thermal conductive gel 274 after forming the thermal conductive film 242.
Regarding claim 18, Khanna illustrates in at least figures 2-4:
A package structure comprising:
a substrate 220;
a semiconductor package 215 bonded onto the substrate, wherein the semiconductor package has an uneven top surface;
a plurality of first thermal conductive films 274, 242, disposed on the uneven top surface of the semiconductor package; and
a second thermal conductive film 244 covering the uneven top surface of the semiconductor package and the plurality of first thermal conductive films.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4 and 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khanna in view of Toy.
Regarding claim 1, Khanna illustrates in at least figures 2-4 with the related text:
A package structure comprising:
a substrate 220;
a semiconductor package 215 over the substrate, wherein the semiconductor package has an uneven top surface;
a thermal conductive gel 274 covering the uneven top surface of the semiconductor package;
a thermal conductive film 242 over the uneven top surface of the semiconductor package and the thermal conductive gel; and
a heat spreader 244 over the thermal conductive film.
Khanna does not specifically show a thermal conductivity of the thermal conductive film is higher than a thermal conductivity of the thermal conductive gel.  Khanna discloses in paragraph [0018] the thermal conductive film is made of materials such as aluminum and graphite1 and in paragraph [0021] thermal conductive medium may be gels or pastes.  Toy discloses column 5, lines 5-8, thermal paste has thermal 
Regarding claim 4, Khanna illustrates in figures 2 and 3 the plurality of components 254a, 254n comprise a plurality of dies.
Regarding claim 10, Khanna discloses in paragraph [0018] the thermal conductive film 242 comprises graphite, tin, silver, copper, indium, or a combination thereof (graphite).
Regarding claim 11, Khanna discloses the thermal conductivity of the thermal conductive film is 2 W/(m-K) ~100 W/(m-K)1, and Toy discloses column 5, lines 5-8 the thermal conductivity of the thermal conductive gel is 2 W/(m-K) ~30 W/(m-K).

1.  Khanna discloses in paragraph [0018] a thermal conductive film 242 may be made of aluminum and graphite.  As evidence US Patent Application Pub. No. 2011/0316038 discloses in paragraphs [0033]-[0034] an aluminum-graphite composite has a thermal conductivity of 100 to 200 W/m-K.



Claims 13 and 16 are rejected under 35 USC § 103 as being unpatentable over Khanna as applied to claim 12 above, and further in view of Toy.
Regarding claim 13, Khanna does not specifically show a thermal conductivity of the thermal conductive film is higher than a thermal conductivity of the thermal conductive gel.  Khanna discloses in paragraph [0018] the thermal conductive film is made of materials such as aluminum and graphite (see 1 above) and in paragraph [0021] thermal conductive medium may be gels or pastes.  Toy discloses column 5, lines 5-8, thermal paste has thermal conductivity of 3 W/m-K (gel and paste are equivalent terms).  It would have been obvious to one of ordinary skill in the art at the time the invention was made for Khanna to have a thermal conductivity of the thermal conductive film higher than a thermal conductivity of the thermal conductive gel.  The rationale for doing this is the use of known technique to improve similar devices (method or product) in the same way.
Regarding claim 16, Toy illustrates in figure 1 a top surface of the thermal conductive gel 17 is substantially coplanar with top surfaces of the plurality of components 21.  It would have been obvious to one of ordinary skill in the art at the time the invention was made for Khanna to have a top surface of the thermal conductive gel substantially coplanar with top surfaces of the plurality of dies after forming the thermal conductive film.  The rationale for doing this is the use of known technique to improve similar devices (method or product) in the same way.



Claims 19 and 20 are rejected under 35 USC § 103 as being unpatentable over Khanna as applied to claim 18 above, and further in view of Toy.
Regarding claim 19, Khanna is discussed above, it does not specifically show top surfaces of the plurality of first thermal conductive films are substantially coplanar with top surfaces of the plurality of dies.  Toy illustrates in figure 1 a top surface of the thermal conductive gel 17 is substantially coplanar with top surfaces of the plurality of components 21.  It would have been obvious to one of ordinary skill in the art at the time the invention was made for Khanna to have top surfaces of the plurality of first thermal conductive films are substantially coplanar with top surfaces of the plurality of dies.  The rationale for doing this is the use of known technique to improve similar devices (method or product) in the same way.
Regarding claim 20, Khanna illustrates in figure 2 the plurality of first thermal conductive films 274, 242 are in contact with sidewalls of the plurality of dies 254a, 254n, and the second thermal conductive film 244 coves the plurality of dies.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US Patent No. 5,510,956 to Suzuki illustrates the claimed invention except at least a thermal conductive gel covering the uneven top surface of the semiconductor package. Gel covers bottom and side of chips.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, go to https://www.uspto.gov and search “pair.” Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALLAN R WILSON/           Primary Examiner, Art Unit 2897                                                                                                                                                                                             
Phone: 571-272-1738
Email: allan.wilson@uspto.gov (see MPEP 502.03 II.)
Fax: 571-273-1738